Citation Nr: 0109884	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-21 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
excision of an ischiorectal fistula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from August 1957 to 
May 1959.  This matter comes before the Board from an 
October 1998 rating decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 for excision of ischiorectal fistula.  

In June 2000, the veteran and his spouse presented testimony 
at a videoconference hearing before the undersigned Board 
member who was designated by the Chairman to conduct that 
hearing.  38 U.S.C.A. § 7107(c) (West Supp. 2000).  A 
transcript of the hearing is of record.  

The veteran and his representative contend, in essence, that 
the veteran is entitled to compensation under the provisions 
of 38 U.S.C.A. § 1151 as a result of disability he claims he 
sustained as a result of VA surgery.  It is claimed that as a 
result of surgery at a VA facility for excision of an 
ischiorectal fistula, his external sphincter was damaged.  

A review of the record reveals that the veteran's medical 
records for his VA hospitalizations of June 1981, 
August 1981, and December 1981, specifically clinicals, 
nurse's and doctor's notes, are not associated with the 
claims folder.  Additionally, the veteran indicated in his 
substantive appeal (SA) of October 1999, and again at his 
videoconference hearing of June 2000, that he had been seen 
at VA hospitals a number of times for his rectal disability 
by medical doctors and physician assistants, but not by 
surgeons because he was not service connected.  He testified 
that he was seen at the VA Medical Center (VAMC) in New York 
and Bay Pines, especially Bay Pines, because he volunteered 
there for five years.  He related this in testimony at his 
videoconference hearing in response to his representative's 
question of why his records were virtually blank for 
treatment from 1982 to 1993.  VA has a duty to assist the 
veteran in obtaining relevant VA medical records if the 
claimant furnishes information sufficient to locate the 
records.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A(c)(2)).  
The RO should make every effort to obtain the veteran's 
clinical records, and nurses and doctors records, from his 
aforementioned surgeries and additionally, all VA outpatient 
treatment records from the VAMC in New York and Bay Pines 
between 1982 and 1993.  Most importantly, a copy of the 
consent form signed by the veteran (SF 522 or its 
equivalent), consenting to his surgeries and procedures, 
should be sought and associated with the claims folder.  

Additionally, the veteran indicated in his notice of 
disagreement (NOD) received by VA in January 1999, that prior 
to his admittance to the VA hospital in June 1981 to drain 
the abscesses of the rectum, he had received a full course of 
antibiotics from a private physician from whom he was 
receiving treatment.  These private medical records have not 
been sought and are not associated with the claims folder.  
VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  These private medical records should be sought 
and associated with the claims folder.  

Further, the RO contacted the Chief of Compensation and 
Pension Examination Section at the VAMC Bay Pines.  It was 
requested that the record be reviewed by a specialist to 
determine the veteran's condition immediately before his 
surgical treatment and his condition postoperatively .  It 
was also asked whether the veteran's condition 
postoperatively was a natural consequence or natural 
progression of his condition or whether it was the result of 
VA's failure to properly treat the veteran.  An April 1999 
addendum to the veteran's August 1998 VA examination was 
presented to the RO.  The examiner indicated that the 
veteran's condition was properly treated by VA and the result 
was a known possible complication that "did not require 
negligence."  This opinion is inadequate.  It is not clear 
from the opinion as to what "result" was a known possible 
complication.  It is not clear from the limited opinion as to 
the examiner's qualification or his specialty.  Of more 
import is whether the condition that the veteran now 
complains of was a result carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of 
fault.  It is necessary that the medical opinion indicate 
from a through review of the record whether or not the 
veteran's external sphincter was severed, if so, whether it 
was repaired, and if the external sphincter was severed, 
whether this was a reasonably foreseeable consequence of the 
veteran's medical treatment.  VA has a duty to obtain a 
medical examination or opinion when such examination or 
opinion is necessary to make a decision on the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(d)).  An opinion addressing the aforementioned 
is necessary in the instant claim and should be obtained 
prior to final adjudication.  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Contact the appropriate VA medical 
facilities to obtain the veteran's VA 
medical and clinical records, 
specifically to include nurses and 
doctors notes of surgical procedures 
performed in June 1981, August 1981, and 
December 1981 at the VAMC Newport, New 
York, and any and all outpatient 
treatment records from the VAMC New York 
and Bay Pines from 1982 to 1993.  Consent 
forms signed by the veteran (SF 522 or 
its equivalent) for these procedures 
should also be obtained.  If these 
records can not be obtained, it should be 
noted where the search was made and that 
the record was determined to be 
unattainable.  Associate all responses 
with the claims file.

2.  Ask the veteran to provide the names, 
addresses, and approximate dates of 
treatment for all who treated him for 
rectal disability prior to his 1981 
series of surgical interventions.  
Specifically, the name and address of the 
private physician who provided him 
antibiotic treatment for this condition 
should be provided.  After obtaining an 
appropriate release from the veteran for 
each provider whose records are not 
already associated with the claims 
folder, request the complete clinical 
records of all such treatment, if any.  
If requests for any records are not 
successful, advise the veteran and his 
representative that VA was unable to 
obtain the identified records; explain 
efforts undertaken by VA to obtain the 
records; and afford the veteran the 
opportunity to submit any outstanding 
private records himself. 

3.  The RO should obtain a medical opinion 
from a VA examiner with a specialty in 
colorectal surgery.  The examiner should 
specifically address the etiology of the 
veteran's external sphincter damage, if any.  
The examiner should give an opinion as to 
whether the condition that the veteran now 
complains of and indicates occurred after his 
August 1981 surgery was a result of VA 
carelessness, negligence, lack of proper 
skill, error in judgment or similar instance 
of fault.  It is necessary that the medical 
opinion indicate from a through review of the 
record whether or not the veteran's external 
sphincter was severed, and if so, whether it 
was repaired, and if the external sphincter 
was severed, whether this was reasonably 
foreseeable consequence of the surgery.  The 
examiner must provide a comprehensive report 
including complete rationales for all 
opinions and conclusions reached.  

4.  Review the claims file and ensure 
that the foregoing development and all 
notification and development action 
required by the VCAA are completed.  

5.  Readjudicate the veteran's claim on 
the merits.  If it remains denied, 
furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
give them an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


